                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                             :       3:16cr220-1
                                                      :
               v.                                     :       (Judge Munley)
                                                      :
WILLIAM WYLIE, et al.,                                :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 11th day of February 2020, it is hereby ORDERED

as follows:

       1. The defendant’s motion for pretrial relief, (Doc. 362), is GRANTED
          in part and DENIED in part;

           a. The motion to dismiss Count 4 and Count 5 of the criminal
              indictment is DENIED;

           b. The motion to suppress evidence seized from parcels
              intercepted by United States postal agents is DENIED;
           c. The motion to suppress evidence seized from the defendant’s
              residence and building is DENIED; and

           d. The motion to suppress the defendant’s post-detention hearing
              statements is GRANTED.



                                                             BY THE COURT:

                                                             /s James M. Munley           .
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
